Title: To Alexander Hamilton from James McHenry, 18 December 1798
From: McHenry, James
To: Hamilton, Alexander



Philad 18 Decr. 1798
My dear Sir

I have received this moment your two letters of the 16 & 17th instant, and have read them over cursorily tho’ not without fully understanding them.
I intend that the recruiting service shall be wholly confided to you and shall send you the printed instructions and a copy of the English system on which they are founded. It cannot however be entered upon immediately or until our cloathing is in more forwardness.
It is certain, that you must have been a looser in the way you mention, by accepting the office you now hold, and as certain, that justice requires that none of the pay or emoluments annexed to it should be refused. I shall as early as possible obtain a proper decision.
I am preparing a report to the President, who has seen the two letters and all other papers & letters communicated to me by General Washington. I shall add some matters to the subjects for congressional provisions they embrace when it will be transferred to Congress by message.
The idea of two companies of Hussars is judicious.
Yours affecty.

James McHenry
Gen Hamilton Esq

 